Cite as 2014 Ark. App. 239

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-13-879


                                                  Opinion Delivered   April 23, 2014
TERESA BEDFORD
                               APPELLANT          APPEAL FROM THE CRITTENDEN
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. CR-2004-140]

                                                  HONORABLE RALPH WILSON, JR.,
STATE OF ARKANSAS                                 JUDGE
                                  APPELLEE
                                                  AFFIRMED


                           JOHN MAUZY PITTMAN, Judge

       Teresa Bedford pled no contest to a charge of second-degree forgery, a Class C felony,

in 2004. She was sentenced as a habitual offender to a term of three years in the Arkansas

Department of Correction, followed by the suspended imposition of any additional sentence

for a period of ten years. In 2012, the State filed a petition to revoke appellant’s suspension,

alleging that she had violated its conditions by, inter alia, committing another act of forgery

and failing to pay court-ordered costs and fees. After a hearing in 2013, the trial court found

that appellant had inexcusably violated both of those conditions, revoked her suspension, and

sentenced her to seven years’ imprisonment. On appeal, appellant challenges the sufficiency

of the evidence to support the trial court’s finding that she committed a new act of forgery.

We affirm.

       To revoke a suspended sentence, the trial court must find by a preponderance of the

evidence that the defendant inexcusably violated a condition of the suspension. Murry v. State,
                                Cite as 2014 Ark. App. 239

2010 Ark. App. 782. The State bears the burden of proof, but it need only prove that the

defendant committed one violation in order to sustain the revocation. Id. When a trial court

bases its decision on alternate, independent grounds, and the appellant challenges only one of

those grounds, we will affirm without addressing the merits of either. Fuson v. State, 2011
Ark. 374, 383 S.W.3d 848; Camp v. State, 66 Ark. App. 134, 991 S.W.2d 611 (1999).

       Here, the trial court expressly based its decision to revoke appellant’s suspension on

two independent grounds: that appellant committed forgery and that she failed to pay costs

and fees as previously ordered. On appeal, appellant challenges only the finding that she

committed forgery. Because appellant failed to challenge the trial court’s alternative ground

for revocation, we must affirm. See Bovee v. State, 2011 Ark. App. 158; Murry, supra.

       Affirmed.

       HARRISON and GRUBER, JJ., agree.

       C. Brian Williams, for appellant.

       Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                              2